                 Case 20-3690, Document
    Case 1:19-cv-03479-KAM-RLM          28, 12/02/2020,
                                  Document              2984867,
                                            59 Filed 12/02/20    Page1
                                                               Page 1 ofof11PageID #: 916




MANDATE
                                  UNITED STATES COURT OF APPEALS
                                                FOR THE
                                           SECOND CIRCUIT
                              ____________________________________________

              At a Stated Term of the United States Court of Appeals for the Second Circuit, held at
     the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on
     the 2nd day of December two thousand twenty,

     ____________________________________

     William Cohen, Sue Paivanas, Christy Ogrodoski,           ORDER
                                                               Docket No. 20-3690
     lllllllllllllllllllllPlaintiffs - Appellants,

     v.

     Capital One Funding, LLC, Capital One Master Trust,
     Capital One Multi-Asset Execution Trust, Bank of New
     York Mellon Corp., Deutsche Bank Trust Company
     Delaware, The Bank of New York Mellon,

     lllllllllllllllllllllDefendants - Appellees.
     _______________________________________

            The parties in the above-referenced case have filed a stipulation withdrawing this appeal
     pursuant to FRAP 42.

             The stipulation is hereby "So Ordered".




                                                          For The Court:
                                                          Catherine O'Hagan Wolfe,
                                                          Clerk of Court




MANDATE ISSUED ON 12/02/2020
